Appeal by an employer and insurance carrier from decision and award made by the Workmen’s Compensation Board. The decision under appeal resulted from appellant’s application for the board’s review of a referee’s decision which had awarded disability compensation to claimant for reduced earnings on the basis of 80% disability. The board modified the referee’s decision and award to a lesser and tentative rate of compensation based upon 50% of disability, held adversely to appellant’s contention that claimant had unreasonably refused employer’s proffered offer of a sweeping job and continued the case to a referee’s calendar “for further consideration of the degree of claimant’s disability.” The contention of appellant that claimant unreasonably refused the sweeping job is based wholly upon physicians’ reports to the effect that he was able to perform light work and that it was advisable that he do so. Whether (lie proffered job was within the medical specifications was not developed by evidence by either of the parties in interest. Decision and award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Halpern, JJ., concur.